Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 8, 9, 17, and 18 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the case where the data only comprises a parameter difference matrix or only comprises the parameter difference matrix, at least one or the other of these claims do not further limit the claims at all.  Examiner suggests amending the claims to remove the word “when” and adjust grammar to thereby clearly indicate the composition of the first data for each claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 10, 12-14, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yulong Wang etc., "Distributed sparse HMAX model", 2015 Chinese Automation Congress (CAC), pp. 740-745, 2016 (02) (provided by Applicant on 9/14/2021 and hereinafter referred to as “Wang”).

Regarding claim 10, Wang discloses a system for data transmission, comprising: a memory storing processor-executable instructions; and a processor arranged to execute the stored processor-executable instructions to perform steps of (see Wang pg. 740, “Abstract,” where the “memory” and “cluster” are understood to be a cluster of programmed computers; and pgs. 741, 743, and 744, where the cluster is further described as a “distributed computing environment” and “cluster computing environment” comprising computing nodes within the cluster): determining first data to be sent by a node in a distributed system to at least one other node and configured to perform parameter update on a deep learning model trained by the distributed system; performing sparse processing on at least some data in the first data; and sending the at least some data on which sparse processing is performed in the first data to the at least one other node (see Wang Fig. 1, and pgs. 740 and 741, “II. Distributed Sparse Coding,” where slave nodes perform sparse coding on data and the results are then sent to the master node and then those results are used for updating the B bases of the deep learning model).

Claims 1 and 20 are rejected under the same analysis as claim 10 above. 

Regarding claim 12, Wang discloses a wherein the processor is arranged to execute the stored processor-executable instructions to further perform steps of: before the performing sparse processing on at least some data in the first data, randomly determining some of the first data as the at least some data; and performing sparse processing on the determined at least some data in the first data (see Wang Fig. 1, and pg. 740, where the sparse processing is performed using “random prototypes”).

Claim 3 is rejected under the same analysis as claim 12 above. 

Regarding claim 13, Wang discloses wherein the sending the at least some data on which sparse processing is performed in the first data to the at least one other node comprises: compressing the at least some data on which sparse processing is performed in the first data; and sending the compressed first data to the at least one other node (see Wang Fig. 1, and pgs. 740 and 741, where data is compressed by the “max pooling” of the C layers before and after sparse processing for the S layers).

Claim 4 is rejected under the same analysis as claim 13 above. 

Regarding claim 14, Wang discloses wherein the processor is arranged to execute the stored processor-executable instructions to further perform steps of: acquiring second data which is sent by the at least one other node and is configured to perform parameter update on the deep learning model trained by the distributed system; and updating the parameters of the deep learning model at least according to the second data (see Wang Fig. 1, and pgs. 740 and 741, where input data, and multiple C and S layer data is used to update the B bases of the deep learning model).

Claim 5 is rejected under the same analysis as claim 14 above. 

Regarding claim 16, Wang discloses wherein the first data comprises at least one of: a gradient matrix calculated on the basis of any training process during iterative training of the deep learning model; or a parameter difference matrix between old parameters of any training during iterative training of the deep learning model and new parameters obtained by updating the old parameters at least according to the second data which is sent by the at least one other node and is configured to perform parameter update on the deep learning model trained by the distributed system (see Wang Fig. 1, and pgs. 740 and 741, where S is a matrix determined based on “proximal gradient descent”).

Claim 7 is rejected under the same analysis as claim 16 above. 

Regarding claim 19, Wang discloses an electronic device, comprising the system for data transmission according to claim 10 (see Wang pg. 740, “Abstract,” where the “memory” and “cluster” are understood to be a cluster of programmed computers; and pgs. 741, 743, and 744, where the cluster is further described as a “distributed computing environment” and “cluster computing environment” comprising computing nodes within the cluster).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1 and 10 above, and in further view of Austin, US 2015/0052561 A1 (hereinafter referred to as “Austin”).

Regarding claim 11, Wang discloses wherein the performing sparse processing on at least some data in the first data comprises: comparing the at least some data in the first data with a given filtering threshold separately, and filtering out data less than the filtering threshold from the at least some data (see Wang pg. 741 and Equation (2), where “interative soft thresholding” is used to zero out data that is less than the threshold of the regularizer multiplied by the learning rate).
Wang does not explicitly disclose wherein the filtering threshold decreases as the number of training iterations of the deep learning model increases.
However, Austin discloses wherein the filtering threshold decreases as the number of training iterations of the deep learning model increases (see Austin para. 0094, where “[t]o prioritize the recommendations, the neural network may be executed a plurality of times with a user's viewing history as input, while iterating through decreasing output threshold values for the activation function”).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the adaptive thresholding teaching of Austin to iteratively adjust the threshold of Wang, because it is predictable that doing so will improve the robustness of Wang’s sparse processing by ensuring data “. . . recommendations generated with a relatively low threshold can be assigned a lower priority than those generated with a higher threshold” (see Austin para. 0094).

Claim 2 is rejected under the same analysis as claim 11 above. 

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 5 and 14 above, and in further view of O’Neal, US 2008/0063003 A1 (hereinafter referred to as “O’Neal”).

Regarding claim 15, Wang discloses wherein the acquiring second data which is sent by the at least one other node and is configured to perform parameter update on the deep learning model trained by the distributed system comprises: receiving and the second data which is sent by the at least one other node and is configured to perform parameter update on the deep learning model trained by the distributed system (see Wang Fig. 1, and pgs. 740 and 741, where input data, and multiple C and S layer data is used to update the B bases of the deep learning model).
Wang does not explicitly disclose decompressing the second data which is sent by the at least one other node after compression.
However, O’Neal discloses decompressing the second data which is sent by the at least one other node after compression (see O’Neal paras. 0002 and 0017, where communication of data to a node in a distributed environment involves both compressing and decompressing the data).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the compression technique of O’Neal in the distributed computing environment of Wang, because it is predictable that doing so would reduce the bandwidth requirements of the environment by reducing the size of the data transmitted between nodes while maintaining fidelity.

Claim 6 is rejected under the same analysis as claim 15 above. 


Allowable Subject Matter
Claim(s) 8, 9, 17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Conclusion
Pertinent prior art: Li, Mu, et al. "Parameter server for distributed machine learning." Big learning NIPS workshop. Vol. 6. No. 2. 2013, which discloses communication methods amongst nodes in a cluster computing environment; and Pilly et al., US 2017/0316311 A1, which discloses sparse inference modules for deep learning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663